DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, and 9-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
A method for actuating engine valves in an internal combustion engine comprising a plurality of cylinders, each of the plurality of cylinders comprising at least one engine valve and having at least one main valve actuation motion source associated with the cylinder, 
wherein the at least one main valve actuation motion source is configured to provide main valve actuations to the at least one engine valve via at least one valve train, where such main valve actuations are sufficient to support positive power generation by the cylinder, and 
wherein the plurality of cylinders includes at least one de-activatable cylinder, each of the at least one de-activatable cylinder having at least one auxiliary valve actuation motion source CONFIGURED TO ALWAYS PROVIDE valve actuation motions to the at least one engine valve via the at least one valve train for the de-activatable cylinder, and 
having at least one deactivator assembly operatively connected to the at least one valve train for the de-activatable cylinder, each of the at least one deactivator assembly configured to operate in either an activation state in which the main valve actuations of the at least one engine valve for the de-activatable cylinder are permitted or a deactivation state in which the main valve actuations of the at least one engine valve for the de-activatable cylinder are prohibited, 
wherein the valve actuation motions provided by the at least one auxiliary valve actuation motion source comprise at least one secondary valve event THAT IS HIDDEN by the main valve actuations during the activation state of the at least one deactivator assembly, the method comprising: 
2operating at least one cylinder of the plurality of cylinders to provide positive power generation according to the main valve actuations; 
placing the at least one deactivator assembly for a de-activatable cylinder of the at least one de-activatable cylinder in the deactivation state; 
AND WHILE the at least one deactivator assembly for the de-activatable cylinder is in the deactivation state AND WHILE the at least one cylinder is operating to provide positive power generation according to the main valve actuations, performing the at least one secondary valve event, provided by the at least one auxiliary valve actuation motion source, VIA AN EXHAUST VALVE of the at least one engine valve for the de-activatable cylinder, wherein the at least one secondary valve event is configured to draw in exhaust gasses from an exhaust manifold of the internal combustion engine into the de-activatable cylinder and expel the exhaust gasses from the de- activatable cylinder back into the exhaust manifold.
Winstead (U.S. PgPub 2011/0107986) and Groth et al. (U.S. Pat. 8936006) are considered the closest prior art.  Winstead discloses “A method of operating an engine is provided. The engine includes operating a cylinder with net exhaust flow from the exhaust manifold, through the cylinder, to the intake manifold. Concurrently, another cylinder may operate to carry out combustion with net flow from the intake to the exhaust. In this way, exhaust in the intake manifold may be adjusted by varying valve operation of the first cylinder.” (Abstract).  Groth discloses method(s) for operating intake/exhaust valves of an internal combustion engine including “With reference to FIG. 7, by including the increased lift BGR valve event 922, if the main exhaust event 924 is lost due to a failure, the increased lift BGR valve event 922 will permit exhaust gas to escape from the cylinder near in time to the time that the normally expected main exhaust valve event 924 was supposed to occur, and prevent engine damage that might otherwise result.”.  However, the prior art fails to explicitly teach or suggest each and every limitation of the claim as indicated above when considered as a whole in combination with the remaining limitations of the claim.  Claims 3 and 9-13 which are dependent on Claim 1, are allowable for at least the reason presented above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747